DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2: The claim sets forth two composite oxide compositions LiNi0.33Mn0.33Co0.33O2 and LiNi0.8Co0.15Al0.05O2 which do not meet the claim limitations for the lithium multi metal composite oxide set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fasching et al. (US 2014/0234715, hereinafter referred to as “Fasching”) in view of Fukui et al. (US 2015/0364761, hereinafter referred to as “Fukui”).
As to Claims 1, 3, 4, and 5: Fasching teaches protective coatings for cathode materials (Abstract). Fasching further teaches that these coatings can include aluminum oxide (Al2O3) and comprise a layer [0007]. Additionally, Fasching teaches that these coatings can be applied to lithium metal oxide compositions [0006].
Fasching does not teach that the lithium metal oxide has a D50 particle size between 5 and 15 microns or the structure Li1+zNixMnyCo1-x-yO2.
However, Fukui teaches a cathode material with the chemical structure Li1+uNixMnyCozMtO2 where z can be zero, u can be -0.05 to 0.50, x is greater than or equal to 0.3, y is between 0 and 0.55, z is between 0 and 0.4 and x+y+z+t=1 [0055]. Fukui further teaches that the average particle size of the secondary particles is between 8 and 16 microns [0063]. Fasching and Fukui are analogous art in that they are from the same field of endeavor, namely, cathode materials. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the cathode active material of Fukui including the composition and size of the instant claims as the cathode material of Fasching because Fukui teaches these compositions display excellent battery characteristics as a cathode material [0032].
As to Claim 2: Fasching and Fukui render obvious the composition of claim 1 (supra). 
Fasching does not teach the claimed compositions.
However, Fukui teaches a cathode material with the chemical structure Li1+uNixMnyCozMtO2 where z can be zero, u can be -0.05 to 0.50, x is greater than or equal to 0.3, y is between 0 and 0.55, z is between 0 and 0.4 and x+y+z+t=1 [0055]. Further, a person having ordinary skill in the art could select from within the teachings of Fukui to let t=0, u=0, x=0.6, y=0.2 and z=0.2 [0055,0063] because Fukui teaches these compositions display excellent battery characteristics as a cathode material [0032].
As to Claim 6: Fasching and Fukui render obvious the composition of claim 1 (supra). 
Fasching does not teach that the coating is 500nm to 1 micron in thickness.

As to Claims 7 and 8: Fasching and Fukui render obvious the composition of claim 1 (supra). Fasching further teaches that the coating material may have a porosity of about 0% and that the coating may be continuous over the entire surface of the cathode material [0129-0131].
As to Claims 9 and 10: Fasching and Fukui render obvious the composition of claim 1 (supra). 
Fasching does not teaches that the cathode material has a D50 in the range of 12-15 microns of 12.5to14.5 microns.
However, Fukui teaches that the average particle size can be 8 to 16 microns [0063]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use any size within this range, including 12.5 to 14.5 microns because Fukui teaches these compositions display excellent battery characteristics as a cathode material [0032].
As to Claim 11: Fasching and Fukui render obvious the composition of claim 1 (supra).
Fasching does not teach that the cathode material has a D10 in the range of 6.8 to 8.3 microns.
However, Fukui teaches that the average particle size is 8 to 16 microns and that the value of the (d90-d10)/average is 0.6 or less [0063. Therefore, a person having ordinary skill in the art could, through routine experimentation, arrive at a D10 value within the instant claimed range of 6.8 to 8.3 microns in order to meet the teachings of Fukui that the average particle size is within said range and the value of (d90-d10)/d50 is less than 0.6 [0063] because Fukui teaches these compositions display excellent battery characteristics as a cathode material [0032].
As to Claim 12: Fasching and Fukui render obvious the composition of claim 1 (supra).
Fasching does not teach that the cathode material has a D90 in the range of 19.3 to 21.1 microns.
However, Fukui teaches that the average particle size is 8 to 16 microns and that the value of the (d90-d10)/average is 0.6 or less [0063]. Therefore, a person having ordinary skill in the art could, through routine experimentation, arrive at a D90 value within the instant claimed range of 19.3 to 21.1 microns in order to meet the teachings of Fukui that the average particle size is within said range and the value of (d90-d10)/d50 is less than 0.6 
	As to Claim 13: Fasching and Fukui render obvious the composition of claim 1 (supra). 
	Fasching does not teach that the specific surface area is in the range of 0.45 m2/g to about 0.66 m2/g.
	However, Fukui teaches that the specific surface area is preferably between 1.2 and 0.2 m2/g [0201]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select any specific surface area from the teachings of Fukui including 0.45 to 0.66 m2/g through routine experimentation because Fukui teaches that these ranges result in the best cathode active material [0201] and Fukui further teaches these compositions display excellent battery characteristics as a cathode material [0032].
	As to Claim 14: Fasching and Fukui render obvious the composition of claim 1 (supra). Fukui further teaches an example where the ratio of Li to Me is 1.15 to 1 [0287].
	As to Claim 15: Fasching and Fukui render obvious the composition of claim 1 (supra). The instant claim is drawn to a product-by-process limitation. See MPEP § 2113. Accordingly, the claim limitation is considered only for the effect it has on the final product and not the process steps themselves. There appears to be no evidence that a coating from a wet coating method would result in a product that is different. Additionally, in the event that differences are found Fasching teaches that the composition can be prepared by bath coating which is a wet coating method [0007].
	As to Claim 16: Fasching and Fukui render obvious the composition of claim 1 (supra).
Fasching and Fukui do not expressly teach the cathode material exhibits a specific capacity in the range of 150 to 200 mAh/g.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Fasching and Fukui. However, Fasching and Fukui teach a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, compounds with the claimed composition typically have a specific capacity in this range [00130].  Therefore, the claimed effects and physical properties, i.e. exhibits a specific capacity in the range of 150 to 200 mAh/g, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	As to Claim 17: Fasching and Fukui render obvious the composition of claim 1 (supra).
Fasching and Fukui do not expressly teach the cathode material exhibits a specific capacity in the range of 156 to 180.9 mAh/g.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Fasching and Fukui. However, Fasching and Fukui teach a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, compounds with the claimed composition typically have a specific capacity in this range [00130].  Therefore, the claimed effects and physical properties, i.e. exhibits a specific capacity in the range of 156 to 180.9 mAh/g, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767